                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

JOHNNY R. KOTCHAVAR,                        )
                                            )
                         Plaintiff,         )                  CIVIL ACTION
                                            )
v.                                          )                  No. 14-1333-KHV
                                            )
SOCIAL SECURITY ADMINISTRATION,             )
COMMISSIONER OF                             )
                                            )
                         Defendant.         )
____________________________________________)

                              MEMORANDUM AND ORDER

       On November 21, 2018, the Court issued an order sustaining plaintiff’s Motion For

Approval Of Attorney Fees (Doc. #31) filed October 3, 2018.           Memorandum And Order

(Doc. #34). On December 3, 2018, plaintiff filed a Motion For Relief From Judgment (Doc. #35),

asking the Court to amend its order. The government does not oppose plaintiff’s motion. See

Motion For Relief From Judgment (Doc. #35) at 1. Plaintiff asserts that on page 5, in the last

sentence of the second full paragraph of its order, the Court inadvertently referred to the

Commissioner instead of plaintiff.     For substantially the reasons set forth in plaintiff’s

Memorandum In Support Of Motion For Relief From Judgment (Doc. #36) filed December 3,

2018, the Court amends the last sentence of the second full paragraph on page 5 of its

Memorandum And Order (Doc. #34) as follows: If plaintiff’s attorney receives the unpaid

balance of $6,505.97, he shall promptly reimburse the plaintiff that amount. The Court will file

a nunc pro tunc order which contains the amended language.

       IT IS THEREFORE ORDERED that plaintiff’s Motion For Relief From Judgment
(Doc. #35) is SUSTAINED.

       Dated this 4th day of December, 2018 at Kansas City, Kansas.
      s/ Kathryn H. Vratil
      KATHRYN H. VRATIL
      United States District Judge




-2-
